*671MEMORANDUM **
Ronnie Owen appeals from the district court’s judgment and challenges his guilty-plea conviction and 36-month sentence for identity theft, in violation of 18 U.S.C. § 1028(a)(3). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Owen’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Owen the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Owen waived his right to appeal his conviction. He also waived the right to appeal his sentence, with the exception of his right to challenge the amount of restitution. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as the amount of restitution ordered by the district court. We therefore affirm as to that issue. We dismiss the remainder of the appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
Owen’s motion for appointment of substitute counsel is DENIED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.